Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
The applicant has elected Group I and Species A (claims 1-3, 9, and 12-13) with traverse.  Applicant’s election of Species IA in the reply is acknowledged.  
The examiner corrects the clerical error of election of subspecies.  The examiner withdrew the election species of Species IC, ID, and IE.  Thus, claims 1-3, 5-9, and 12-13 have been examined. The examiner maintained the election of species requirement of IB and IF, because the copolymers of these species are structural different regarding the claimed Ar and additional comonomers.  It is duly notified the embodiment of the application is not an invention; what claims is the invention.  The restriction and election of species requirement is only applicable to the claimed invention.
The applicant argued the search of non- elected Groups and Species would be the same, implying no undue burden. Restriction for examination purposes as indicated is proper because all these inventions listed in last action are independent or distinct for the reasons given below and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification; (b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries);(d) the prior art applicable to one invention would not likely be applicable to another invention;(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
	In this case, at least one of (a)-(e) applies. 
This restriction is made FINAL.  The restriction and election of species as stated in the previous office action are repeated here as such. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-8, and 12-13 is(are) rejected under 35 U.S.C. 102(a)(1) as being anticipated by An et al. (Polym. Chem., 2015, 6, 6238-6244).
An (abs., 6238-44) discloses:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

and a film comprising thereof.
The copolymer would inherently exhibit the claimed properties of infrared peak absorption, because in view of the substantially identical composition (in this case, the disclosed polymer structure), it appears that the adduct would have inherently possessed the claimed properties.  See MPEP § 2112.  

Claim(s) 1-3, 5, and 12-13 is(are) rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (Macromolecules 2019, 52, 6149−6159).
Chen (abs., 6149−59) discloses:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

and a film comprising thereof. The inherency rationale in paragraph 1 has been applied to meet the claimed absorption.

Claim(s) 1-3, 5-8, and 12-13 is(are) rejected under 35 U.S.C. 102(a)(1) as being anticipated by An et al. (Polym. Chem., 2015, 3, 3879-81) listed on IDS.
An (abs., 6238-44) discloses:

    PNG
    media_image3.png
    172
    221
    media_image3.png
    Greyscale

and a film comprising thereof. The inherency rationale in paragraph 1 has been applied to meet the claimed absorption.  

Claim(s) 1-3, 5-9, and 12-13 is(are) rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gaudiana et al. (US 20110284080).
Gaudiana (abs., examples, claims, 10, 15 44-46, 60, Table 1-2) discloses a copolymer (50:50 molar ratio) and a photoactive film comprising:

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
 and thiadiazoloquinoxaline in some embodiments.  The exemplary comonomer can be:

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
and 
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
,wherein R5=R6 can be exemplary phenyl.  In light of this, one of ordinary skill would at once envisage selecting the aforementioned exemplary comonomers and produce a copolymer to anticipate claims 1-3, because a genus may be so small that, when considered in light of the totality of the circumstances, it would anticipate the claimed species or subgenus. For example, it has been held that a prior art genus containing only 20 compounds and a limited number of variations in the generic chemical formula inherently anticipated a claimed species within the genus because “one skilled in [the] art would... envisage each member ” of the genus. In re Petering, 301 F.2d 676, 681, 133 USPQ 275, 280 (CCPA 1962). The inherency rationale in paragraph 1 has been applied to meet the claimed absorption.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5-9, and 12-13 is (are) rejected under 35 U.S.C. 103 as being unpatentable over Gaudiana et al. (US 20110284080).
Disclosure of Gaudiana is adequately set forth in ¶4 and is incorporated herein by reference.  
Therefore, one having ordinary skill in the art would obviously recognize to prepare the claimed copolymer by selecting aforementioned exemplary comonomers, because  although many compositions are disclosed in the reference and therefore anticipation does not appear to be present, it has been held that the mere fact that a reference suggests a multitude of possible combinations does not in and of itself make any one of these combination less obvious (Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir. 1989).  
The references are silent on the claimed property of absorptions.  Accordingly, the examiner recognizes that not all of the claimed effects or physical properties are positively stated by the references.  However, the references teach a composition containing the claimed components in the claimed amounts prepared by a substantially similar comonomers and molar ratio.  Therefore, one of ordinary skill would have a reasonable expectation that the claimed effects and physical properties, i.e. absorptions, would necessarily flow from a composition containing all of the claimed components in the claimed amounts prepared by a substantially similar process.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  See In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990); see also MPEP § 2112.01(I)-(II).  If it is the applicant’s position that this would not be the case: (1) applicant must provide evidence to support the applicant’s position, and (2) it would be the examiner’s position that the application contains inadequate disclosure on how to obtain the claimed effects or properties with only the claimed components in the claimed amounts by the disclosed or claimed process.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANE FANG whose telephone number is (571)270-7378.  The examiner can normally be reached on Mon-Thurs. 8am-6pm. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571.572.1302.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHANE FANG/Primary Examiner, Art Unit 1766